Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on August 09, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 4-5, 7-9, 11-12, 14-16, 18, 20 (re-numbered as 1-14) are allowed.

Claims 3, 6, 10, 13, 17, and 19 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James A. Vezeris (Reg. # 73,257) on September 10, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.	(currently amended) A computer implemented method for determining and updating an establishment's presence at a geographic location, the method comprising:
receiving, with one or more processing devices, a first image including location data, wherein the location data includes a first image location;
generating, with the one or more processing devices, one or more variants of the first image;
receiving a collection of images; 
assigning a label to each image in the collection of images which contain at least one identification mark;
receiving, with the one or more processing devices, a set of one or more images from the collection of images, wherein each image of the set of images includes one or more identification marks and at least one label, wherein each identification mark is associated with one or more establishments;
performing an image-in-image search for a matching identification mark between the first image and at least one of the one or more variants, and at least one image in the set of images;
determining, by the one or more processing devices, based on the image-in-image search that the first image or at least one of the one or more variants contains at least one matching identification mark with an image in the set of images; 
determining, by the one or more processing devices, that the first image location is within a set proximity of a listed location retrieved from an authoritative webpage, wherein the authoritative webpage is the webpage of the one or more establishments associated with the at least one matching identification mark; and
updating, by the one or more processing devices, a location database by associating the one or more establishments associated with the matching identification mark with the first image location upon determining that the first image location is within the set proximity of the listed location on the authoritative webpage.  

2.	(original) The method of claim 1, wherein the one or more variants of the first image include:
a high-contrast version of the first images;
a color inverted version of the first images; 
a black and white version of the first images; and/or
a black and white inverted version of the first images.

3.	(canceled) 

4.	(previously presented) The method of claim 1, wherein the listed location retrieved from the authoritative webpage includes an address.

5.	(original) The method of claim 1, wherein the first image geographic location information includes a longitude and latitude reading corresponding to a location the first image was captured.  

6.	(canceled) 

7.	(original) The method of claim 1, wherein determining that the first image location is within the set proximity of the listed location includes determining the first image location is within a set radius of the listed location.

8.	(currently amended) A system for determining and updating an establishment's presence at a geographic location, the system comprising:
one or more computing devices having one or more processors; and
memory storing instructions, the instructions executable by the one or more processors; 
wherein the instructions comprise:
receiving a first image including location data, wherein the location data includes a first image location;
generating one or more variants of the first image;
receiving a collection of images; 
assigning a label to each image in the collection of images which contain at least one identification mark;
receiving a set of one or more images from the collection of images, wherein each image of the set of images includes one or more identification marks and at least one label, wherein each identification mark is associated with one or more establishments;
performing an image-in-image search for a matching identification mark between the first image and at least one of the one or more variants, and at least one image in the set of images;
determining based on the image-in-image search that the first image or at least one of the one or more variants contains at least one matching identification mark with an image in the set of images; 
determining that the first image location is within a set proximity of a listed location retrieved from an authoritative webpage, wherein the authoritative webpage is the webpage of the one or more establishments associated with the at least one matching identification mark; and
updating a location database by associating the one or more establishments associated with the matching identification mark with the first image location upon determining that the first image location is within the set proximity of the listed location on the authoritative webpage.  

9.	(original) The system of claim 8, wherein the one or more variants of the first image include:
a high-contrast version of the first images;
a color inverted version of the first images; 
a black and white version of the first images; and/or
a black and white inverted version of the first images.

10.	(canceled)

11.	(previously presented) The system of claim 8, wherein the listed location retrieved from the authoritative webpage includes an address.

12.	(original) The system of claim 8, wherein the first image geographic location information includes a longitude and latitude reading corresponding to a location the first image was captured.  

13.	(canceled) 

14.	(original) The system of claim 8, wherein determining that the first image location is within the set proximity of the listed location includes determining the first image location is within a set radius of the listed location.

15.	(currently amended) A non-transitory computer-readable medium storing instructions, which when executed by one or more processors, cause the one or more processors to:
receive a first image including location data, wherein the location data includes a first image location;
generate one or more variants of the first image;
receive a collection of images; 
assign a label to each image in the collection of images which contain at least one identification mark;
receive a set of one or more images from the collection of images, wherein each image of the set of images includes one or more identification marks and at least one label, wherein each identification mark is associated with one or more establishments;
perform an image-in-image search for a matching identification mark between the first image and at least one of the one or more variants, and at least one image in the set of images;
determine based on the image-in-image search that the first image or at least one of the one or more variants contains at least one matching identification mark with an image in the set of images; 
determine that the first image location is within a set proximity of a listed location retrieved from an authoritative webpage, wherein the authoritative webpage is the webpage of the one or more establishments associated with the at least one matching identification mark; and
update a location database by associating the one or more establishments associated with the matching identification mark with the first image location upon determining that the first image location is within the set proximity of the listed location on the authoritative webpage.  

16.	(original) The non-transitory computer-readable medium of claim 15, wherein the one or more variants of the first image include:
a high-contrast version of the first images;
a color inverted version of the first images; 
a black and white version of the first images; and/or
a black and white inverted version of the first images.

17.	(canceled) 

18.	(previously presented) The non-transitory computer-readable medium of claim 15, wherein the listed location retrieved from the authoritative webpage includes an address.

19.	(canceled) 

20.	(original) The non-transitory computer-readable medium of claim 15, wherein determining that the first image location is within the set proximity of the listed location includes determining the first image location is within a set radius of the listed location.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach receiving a collection of images; assigning a label to each image in the collection of images which contain at least one identification mark; receiving, with the one or more processing devices, a set of one or more images from the collection of images, wherein each image of the set of images includes one or more identification marks and at least one label, wherein each identification mark is associated with one or more establishments; performing an image-in-image search for a matching identification mark between the first image and at least one of the one or more variants, and at least one image in the set of images; determining, by the one or more processing devices, that the first image location is within a set proximity of a listed location retrieved from an authoritative webpage, wherein the authoritative webpage is the webpage of the one or more establishments associated with the at least one matching identification mark; and updating, by the one or more processing devices, a location database by associating the one or more establishments associated with the matching identification mark with the first image location upon determining that the first image location is within the set proximity of the listed location on the authoritative webpage.  
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 4-5, 7, 9, 11-12, 14, 16, 18, 20  are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169